      Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 1 of 25



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



S.M.A. MEDICAL, INC., d/b/a SMA               CIVIL ACTION
SPECIALTY MEDICAL LAB,
               Plaintiff,

             v.
                                              NO.   19-6038
UNITEDHEALTH GROUP, INC.,
UNITEDHEALTHCARE SERVICES,
INC., UNITEDHEALTHCARE SERVICE,
LLC, UNITEDHEALTHCARE INSURANCE
CO., UNITEDHEALTHCARE OF
PENNSYLVANIA, INC.,
OPTUMINSIGHT, INC., and UMR,
INC.,
               Defendants.




                         MEMORANDUM AND ORDER



JOYNER, J.                                            April    20 , 2020



     This case has been brought before the Court on Motion of

the Plaintiff, S.M.A. Medical, Inc. (“SMA”) for Remand to the

Court of Common Pleas of Bucks County, Pennsylvania pursuant to

28 U.S.C. Section 1447(c) for lack of subject matter

jurisdiction.     For the reasons outlined in the paragraphs which

follow, the motion shall be granted.
       Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 2 of 25



                            Statement of Facts

       Plaintiff SMA is a nationwide clinical reference, third

party laboratory that performs blood, cytopathology, toxicology

and other testing on samples taken from patients at doctors’

offices and/or other medical facilities. None of the specimens

on which Plaintiff runs tests are collected at any of its

facilities nor does Plaintiff play any role in determining what

specimens should be collected or what tests should be performed

– all of those decisions are made by the individual patient’s

ordering physician or medical provider.          SMA has no direct

contact or communication with the patients whose specimens it

tests; it simply performs the tests requested and transmits the

results back to the medical provider who sought testing and

provided the sample for examination.

      Included among the patients whose specimens SMA tests, are

insureds under health care plans provided or administered by

Defendant United Healthcare. 1 Although Plaintiff is “in-network”

and has a contract with only one United Healthcare entity --

UnitedHealthcare of Pennsylvania, Inc., a Medicaid managed care

plan, it nevertheless provides services to patients who are


1
 As alleged in Plaintiff’s Complaint, “United Health Group, Inc. is a fully-
integrated company that through its wholly owned subsidiaries, is in the
business of both underwriting and administering health insurance plans.”
(Pl’s Compl., paragraph 4). Thus, although numerous United Health Group
subsidiaries/entities are named as defendants in this action, for the sake of
simplicity, we shall refer to all of the defendants collectively as “the
Defendant” or “United.”

                                      2
      Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 3 of 25



insured under other United Healthcare plans, albeit on an “out-

of-network” basis.    “Prior to the end of September 2015, SMA

routinely provided laboratory services ordered by medical

professionals for United’s members as an out of network provider

and received timely and appropriate reimbursement.”          (Pl’s

Compl., paragraph 39).    A short time later, it is alleged that

Defendant stopped making any payments whatsoever to Plaintiff

for the testing it had performed for Defendant’s insureds.

(Compl., paragraphs 41, 42).      Plaintiff alleges that “to this

day,” Defendant has never informed it that it required prior

authorizations for the testing services being performed, that it

did not want Plaintiff to perform testing on Defendants’

members/insureds or that it would never pay Plaintiff for the

services that Plaintiff was performing for Defendant’s members.

(Compl., paragraphs 43-45).     Instead, Defendant has either

denied outright Plaintiff’s claims for services as not being

“medically necessary” or pended/suspended claims and asked for

additional information.     Plaintiff further avers that despite

having knowledge that Plaintiff does not possess the medical

records for each patient whose specimens it tests, Defendant has

demanded that Plaintiff produce each patient’s medical records,

and often demands the production of “the daily schedule, nursing

and physician notes, treatment plan and intake/discharge

summaries,” among other things. (Compl., paragraphs 61-64).

                                    3
      Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 4 of 25



     According to Plaintiff, it has endeavored to comply with

Defendant’s demands by requesting and, if and when received from

the ordering medical providers, submitting the materials

demanded.    Nevertheless, United has further stalled payment

giving as the reasons therefor that it hasn’t received the

requested materials, that it needs still additional

documentation or that it cannot locate the documents sent.

Although Defendant did eventually pay some 20% of Plaintiff’s

outstanding claims, beginning in 2018, it began to claim that it

had “overpaid” Plaintiff on many of these claims.         Thereafter,

“[o]n or about October 28, 2019, United began recouping or

offsetting what it claimed to be amounts owed against current

payments.”    (Compl., paragraphs 97-102).

     Plaintiff alleges that it has not overpaid United and that

United has absolutely no right, contractual or otherwise, to

recoupment or set-off of the $1.9 million to which United claims

to be entitled.    To the contrary, Plaintiff alleges that

Defendant owes it “tens of millions of dollars” in unpaid

claims. (Compl., paragraphs 98, 99, 101, 104-105).          On or about

November 19, 2019, SMA commenced this suit against Defendants in

the Court of Common Pleas of Bucks County, Pennsylvania for all

of the outstanding payments due to it.       In its Complaint,

Plaintiff raised only state common law causes of action for

unjust enrichment, quantum meruit, promissory estoppel,

                                    4
         Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 5 of 25



negligent misrepresentation, breach of contract and for

violation of lookback periods against Defendant.

     On December 20, 2019, United removed the action to this

Court pursuant to 28 U.S.C. Section 1446 advancing as the reason

therefor that this Court has original jurisdiction over the

matter since it presents a federal question under the Employee

Retirement Income Security Act of 1974, as amended, 29 U.S.C.

Section 1001, et. seq. (“ERISA”). In so doing, Defendant

contends that the claims raised in this case are completely

preempted under ERISA Section 502, 29 U.S.C. §1132.             By the

motion now before us, Plaintiff seeks to have this action

remanded to state court on the grounds that because it could not

have brought its claims under Section 502(a) of ERISA, this

Court does not possess subject matter jurisdiction and removal

was therefore improper.

                     Standards for Removal and Remand

     The general rule governing removal of actions from state to

federal court is set forth in 28 U.S.C. §1441(a).            That Section

reads:

     (a)     Generally. Except as otherwise provided by Act of
             Congress, any civil action brought in a State court of
             which the district courts of the United States have
             original jurisdiction, may be removed by the defendant
             or defendants, to the district court of the United
             States for the district and division embracing the
             place where such action is pending.



                                       5
         Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 6 of 25



Federal courts are courts of limited jurisdiction and thus

“removal statutes are to be strictly construed against removal

and all doubts should be resolved in favor of remand.” Kokkonen

v. Guardian Life Insurance Co. of American, 511 U.S. 375, 377,

114 S. Ct. 1673, 1675, 128 L. Ed.2d 391 (1994); A.S. ex rel.

Miller v. SmithKline Beecham Corp., 769 F.3d 204, 208 (3d Cir.

2014)(quoting Batoff v. State Farm Insurance Co., 977 F.2d 848,

851 (3d Cir. 1992) and Steel Valley Auth. v. Union Switch &

Signal Div., 809 F.2d 1006, 1010 (3d Cir. 1987)).            “The removing

party …carries a heavy burden of showing that at all stages of

the litigation the case is properly before the federal court.”

Manning v. Merrill, Lynch, Pierce, Fenner & Smith, 772 F.3d 158,

162 (3d Cir. 2014); Brown v. JEVIC, 575 F.3d 322, 326 (3d Cir.

2009).     “A state claim may be removed to federal court in only

two circumstances: when Congress expressly so provides … or when

a federal statute wholly displaces the state-law cause of action

through complete pre-emption.”             Beneficial National Bank v.

Anderson, 539 U.S. 1, 8, 123 S. Ct. 2058, 156 L. Ed.2d 1 (2003).

     A motion to remand, on the other hand, “is governed by 28

U.S.C. §1447(c) which provides that removed cases shall be

remanded ‘if at any time before final judgment it appears that

the district court lacks subject matter jurisdiction.”

Progressive Spine & Orthopaedics, LLC v. Empire Blue Cross Blue

Shield, Civ. A. No. 16-1649, 2017 U.S. Dist. LEXIS 26671, 2017

                                       6
      Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 7 of 25



WL 751851 (D.N.J. Feb. 27, 2017)(quoting Steel Valley Authority,

supra, 809 F.2d    at 1010).   When ruling on whether a motion to

remand to the state court from which it was removed should be

granted, the district court must focus on the plaintiff’s

complaint and the record in the state court at the time the

petition for removal was filed, assuming as true all factual

allegations in the complaint. Hartman v. Cadmus-Cenveo Co., Civ.

A. No. 13-7494, 2014 U.S. Dist. Lexis 131517, *8, 2014 WL

4662499, *8 (E.D. Pa. Sept. 19, 2014)(citing Steel Valley

Authority, supra, and Westmoreland Hospital Association v. Blue

Cross of Western Pennsylvania, 609 F.2d 119, 124 (3d Cir.

1979)); Smith v. Northland Group., Inc., Civ. A. No. 3:13-CV-

249, 2013 U.S. Dist. LEXIS 58484, *3, 2013 WL 17766775 (M.D.Pa.

April 24, 2013).

    In removing this case from the Bucks County Court of Common

Pleas to this Court, Defendant asserts that we have subject

matter jurisdiction given that Plaintiff’s claims present

federal questions under 28 U.S.C. Section 1331. It is

Plaintiff’s position that inasmuch as its complaint states

claims under Pennsylvania state law alone, this case must be

remanded to Bucks County.

                               Discussion

     Generally speaking, 28 U.S.C. Section 1331 has been

interpreted to require the plaintiff to demonstrate the federal

                                    7
      Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 8 of 25



nature of the claims on the face of the complaint.          North Jersey

Center for Surgery, P.A. v. Horizon Blue Cross Blue Shield of

New Jersey, Inc., Civ. A. No. 07-4812, 2008 U.S. Dist. LEXIS

71231, *4 (D. N.J. Sept. 18, 2008).       This is otherwise known as

the “well-pleaded complaint rule” and it has been said to be

“the basic principle marking the boundaries of federal question

jurisdiction of the federal district courts.”         Metropolitan Life

Insurance Co. v. Taylor, 481 U.S. 58, 63, 107 S. Ct. 1542, 1546,

95 L. Ed.2d 55 (1987)(citing Franchise Tax Board of California

v. Construction Laborers Vacation Trust for Southern California,

463 U.S. 1, 9-12, 103 S. Ct. 2841, 77 L. Ed.2d 420 (1983)).

“Federal pre-emption is ordinarily a defense to a plaintiff’s

suit and, as such, does not appear on the face of a well-pleaded

complaint.”   Pascack Valley Hospital, Inc. v. Local 464A UFCW

Welfare Reimbursement Plan, 388 F.3d 393, 398 (3d Cir. 2004)

(citing Beneficial National Bank v. Anderson, 539 U.S. at 6 and

Franchise Tax Board, 463 U.S. at 12).       Consequently, it does not

satisfy the well-pleaded complaint rule. North Jersey Surgery

Center, 2008 U.S. Dist. Lexis 71231 at *5 (citing Metropolitan

Life v. Taylor, 481 U.S. at 63.

     Despite this general principle, “[t]here exists a ‘narrow

exception’ to the well-pleaded complaint rule for instances

where Congress ‘has expressed its intent to completely pre-empt

a particular area of law such that any claim that falls within

                                    8
      Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 9 of 25



this area is necessarily federal in character.’”         New Jersey

Carpenters Funds v. Tishman Construction Corporation of New

Jersey, 760 F.3d 297, 302 (3d Cir. 2014) (quoting In re U.S.

Healthcare, Inc., 193 F.3d 151, 160 (3d Cir. 1999)).          To be

sure, “[w]hile other types of preemption operate only as federal

defenses to state law claims, complete preemption ‘operates to

confer original federal subject matter jurisdiction

notwithstanding the absence of a federal cause of action on the

face of the complaint.’”     Id, (quoting id.). Stated otherwise,

“[u]nlike the federal law defense of preemption, complete

preemption is a jurisdictional principle, wherein Congress’s

extra-special treatment of a particular area of law implicitly

transforms state law claims in that genre into a federal cause

of action” and thus “complete preemption permits removal even

where no federal question appears on the face of the complaint.”

North Jersey Surgery Center, supra, at *6 (citing Lazorko v.

Penn. Hospital, 237 F.3d 242, 248 (3d Cir. 2000) and Metro. Life

Insurance, 481 U.S. at 63-64).      In this manner, “[a] complaint

purporting to rest on state law can be recharacterized as one

‘arising under’ federal law if the law governing the complaint

is exclusively federal.”     Vaden v. Discover Bank, 556 U.S. 49,

61, 129 S. Ct. 1262, 1266, 173 L. Ed.2d 206 (2009).

     ERISA represents one such area of law. “Congress enacted ERISA

to protect the interests of participants in employee benefit plans

                                    9
        Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 10 of 25



and their beneficiaries by setting out substantive regulatory

requirements     for   employee   benefit    plans   and    to    provide   for

appropriate remedies, sanctions, and ready access to the Federal

Courts.”    Aetna Health Inc. v.      Davila, 542 U.S. 200, 208, 124 S.

Ct. 2488, 2495, 159 L. Ed.2d 312 (2004) (quoting 29 U.S.C. Section

1001(b)).    Inasmuch as the purpose of ERISA is to provide a uniform

regulatory regime over employee benefit plans, ERISA includes

expansive pre-emption provisions which are intended to ensure that

employee benefit plan regulation would be “exclusively a federal

concern.”     Id,(quoting Alessi v. Raybestos-Manhattan, Inc., 451

U.S. 504, 523, 101 S. Ct. 1895, 68 L. Ed.2d 402 (1981)).

     For this reason, the Supreme Court has found that “any state-

law cause of action that duplicates, supplements, or supplants the

ERISA    civil    enforcement     remedy    conflicts      with    the    clear

congressional intent to make the ERISA remedy exclusive and is

therefore pre-empted.”       Id, 542 U.S. at 209, 124 S. Ct. at 2495;

Metropolitan Life v. Taylor, 481 U.S. at 62, 107 S. Ct. at 1546

(both citing Pilot Life Insurance Co. Dedeaux, 481 U.S. 41, 107 S.

Ct. 1549, 95 L. Ed.2d 39 (1987)).             And the Third Circuit has

further clarified “that a claim is completely preempted and thus

removable under ERISA Section 502(a) only if: (1) the plaintiff

could have brought the claim under Section 502(a); and (2) no other

independent legal duty supports the plaintiff’s claim.”              Tishman,

760 F.3d at 303 (citing Aetna Health v. Davila, 542 U.S. at 210

                                      10
       Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 11 of 25



and   Pascack   Valley,   388   F.3d   at   400).   “Because   the   test   is

conjunctive, a state-law cause of action is completely preempted

only if both of its prongs are satisfied.”           Id.

      As is clear then, not all pre-emption is the same.             Indeed,

pre-emption under Section 514(a) of ERISA, 29 U.S.C. §1144(a)

differs from complete pre-emption under ERISA Section 502(a).

As the Third Circuit succinctly stated in Pascack Valley:

      Pre-emption under §514(a) of ERISA, 29 U.S.C. §1144(a),
      must be distinguished from complete pre-emption under
      §502(a) of ERISA, 29 U.S.C. §1132(a). Only the latter
      [Section 502(a)] permits removal of what would otherwise be
      a state law claim under the well-pleaded complaint rule.
      Under § 514(a), ERISA supersedes state laws that “relate
      to” an ERISA plan. 29 U.S.C. §1144(a). Unlike the scope
      of §502(a), which is jurisdictional and creates a basis for
      removal to federal court, §514(a) merely governs the law
      that will apply to state law claims, regardless of whether
      the case is brought in state or federal court. … Section
      514(a), therefore does not permit removal of an otherwise
      well-pleaded complaint asserting only state law claims. …


388 F.3d at 398, fn. 4 (citations omitted).

      To succeed in keeping this matter in this Court, it is

therefore incumbent upon Defendant United to demonstrate that

Plaintiff’s state law claims fall entirely within the ambit of

ERISA Section 502(a).       In the event and to the extent that the

claims arise under Section 514, pre-emption is a defense and

federal jurisdiction is not exclusive.              We first examine the

language of Section 502(a) which reads as follows in relevant part:




                                       11
       Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 12 of 25



      §1132.     Civil enforcement

      (a)    Persons empowered to bring a civil action.                    A civil
            action may be brought –

            (1)    by a participant or beneficiary –

                   (A)   for the relief provided for in subsection (c)
                         of this section, or

                   (B)   to recover benefits due to him under the terms
                         of his plan, to enforce his rights under the
                         terms of his plan, or to clarify his rights to
                         future benefits under the terms of the plan;
      …

      A “participant” means “any employee or former employee of an

employer    or    any    member   or    former      member   of   an   employee

organization, who is or may become eligible to receive a benefit

of any type from an employee benefit plan which covers employees

of   such   employer     or   members   of   such    organization,     or    whose

beneficiaries may be eligible to receive any such benefit.”                     29

U.S.C.    §1002(7).       A   “beneficiary”    in    turn,   “means    a    person

designated by a participant or by the terms of an employee benefit

plan, who is or may become entitled to a benefit thereunder.”                   29

U.S.C. §1002(8).

      Instantly, it is clear that insofar as Plaintiff is a medical

testing laboratory providing services to Defendant’s insureds,

among others, it is neither a “participant” nor a “beneficiary”

within the definitions outlined above.               As a result, Plaintiff

would not have standing to pursue relief from Defendant under

Section 502(a). This is not necessarily fatal to removal, however.

                                        12
     Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 13 of 25



To be sure, health care providers may obtain standing to sue by

assignment from a plan participant.              CardioNet, Inc. v. Cigna

Health Corp., 751 F.3d 165, 176, n. 10 (3d Cir. 2014). In fact, it

is now a “matter of federal common law that when a patient assigns

payment   of   insurance    benefits    to   a   healthcare    provider    that

provider gains standing to sue under ERISA Section 502(a).”               North

Jersey Brain & Spine Center v. Aetna, Inc., 801 F.3d 369, 372 (3d

Cir. 2015).    And, “an assignment of the right to payment logically

entails the right to sue for non-payment.”              Id.     It naturally

follows, therefore, that if it can be shown that Plaintiff is

endeavoring    to   sue    Defendant   for   non-payment      under   benefits

assignments from Defendant’s “beneficiaries” or “participants,”

then it has standing under Section 502 and removal to this Court

was proper.

     Again though, the burden of proving that Plaintiff’s claims

are governed by ERISA falls upon Defendant since it sought removal.

See, e.g., Community Medical Center v. Local 464A UFCW Welfare

Reimbursement Plan, No. 04-1613, 143 Fed. Appx. 433, 436, 2005

U.S. App. LEXIS 15713 *7 (3d Cir. July 29, 2005); DeFelice v. Aetna

U.S. Healthcare, 346 F.3d 442, 452 (3d Cir. 2003).             Likewise, the

burden of establishing the existence of an assignment rests upon

the removing party.       Pascack Valley, 388 F.3d at 401 (citing Hobbs

v. Blue Cross Blue Shield of Ala., 276 F.3d 1236, 1242 (11th Cir.

2001)).

                                       13
       Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 14 of 25



      Here, Plaintiff’s Complaint avers that “upon information and

belief,    most    of   the   medical       professionals         who    have    sent   the

specimens at issue in this litigation to SMA for testing are in-

network or participating providers with United,” but Plaintiff “is

not privy to the specific details of any contractual arrangements

between    the     ordering    participating           medical    providers       and   any

health insurance company.”                (Pl’s Comp., ¶s 22, 23).                However,

despite not being privy to this information, the Complaint further

asserts     that    “United,        directly      and    through        third    parties,

maintains a database of member eligibility” to which it submits

data that reveals whether or not a United plan member is or is not

entitled to coverage for out of network services and that prior to

providing the services at issue in this case, SMA used this

database to confirm “each patient/member’s coverage with United

and his/her eligibility for the out of network services SMA was

being asked to provide.” (Pl’s Compl., ¶s 24-26). Thus, according

to   the   Complaint,    there       is    no    question      but     that   Defendant’s

insurance    policies     provide         coverage       for     the    services     which

Plaintiff    provided,        and    there       are    four     exhibits       which   are

referenced and annexed thereto. (Complaint Exhibits “1” – “4”),

These exhibits list more than 75,800 claims which Plaintiff filed

to recover for services which it purportedly provided to some

31,300 patients insured by United, together with patient/member

identification       numbers     and      United       plan    group     and/or     policy

                                            14
      Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 15 of 25



numbers.    (Compl., ¶s 27-32).      Defendant ultimately paid some of

these claims, denied some and “pended/suspended” the remainder.

(Compl., ¶s 40-43, 47-53, 75-82, 86-87, 91-94).

      Defendant in turn, attached to its Notice of Removal not

only the Plaintiff’s Complaint but also an Affidavit from one

Han Nguyen, an authorized United Declarant 2, averring that the

patients referenced in Plaintiff’s complaint and exhibits

thereto were “members of health benefit plans for which United

served as claims administrator and for which claims are funded

by the employers listed in the plan,”         and that “[m]any of the

policy numbers contained in the Complaint refer to United fully

insured plans.”     (Nguyen Decl., ¶s 4-5). 3      Further, also attached

to Nguyen’s declaration are copies of Health Insurance Claim

Forms for 5 of the patients listed on SMA’s exhibits which

appear to verify that these patients are indeed insured under

employer-sponsored health benefit plans and Claim Submission

Forms for at least two of the patients identified on SMA’s



2
 It is unclear what position Mr. Nguyen holds with United or under what
authority he is authorized to make the Declaration. The Court, however,
accepts as true the contents of the Declaration despite the absence of this
information.

3
 Among the plans to which Nguyen referred were the 2019 Danaher Corporation
Gold Plan, the 2019 Walgreen Health and Welfare Plan, the 2017 Caterpillar,
Inc. Plan and the 2017 Berkowitz, Pollack, Brant Advisors & Accountants Plan
and the 2017 Century Fire Sprinklers, Inc. group policy. See, e.g., Pension
Benefit Guaranty Corp. v. White Consolidated Industries, 998 F.2d 1192, 1196
(3d Cir. 1993)(holding that “a court may consider an undisputedly authentic
document that a defendant attaches as an exhibit to a motion to dismiss if
the plaintiff’s claims are based on the document.”)

                                      15
     Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 16 of 25



documents who were members of Medicare Advantage Plans issued by

United.    Boxes 12, 13 and 27 reflect the following notations:

     12. Y/PROVIDER HAS SIGNED RELEASE ON FILE FOR CLAIM ADJUDI”

     13. Y/BENEFITS ASSIGNED TO PROVIDER/PAY PROVIDER

     27.   A/ASSIGNED

     Additionally, attached as Exhibits “A” and “B” to its

Response in Opposition to the Motion to Remand, Defendant

appended sample copies of the Toxicology Requisition and

Specialty Laboratory testing intake forms which SMA presumably

requires ordering physicians and patients to fill out at or

about the time they present for specimen collection and/or

testing.    In addition to the patient’s name, address, telephone

number and other identifiers, the form requests the name,

address, etc. of the patient’s insurance company, policy, group

number, and member identification information and also includes

the following language under the headings “Patient consent and

authorization” and “Patient acknowledgement and authorization”:

     PATIENT CONSENT AND AUTHORIZATION

     I supplied accurate and true information with this form.
     If I supplied insurance information, I authorize payment of
     my insurance benefits directly to SMA. I authorize SMA to
     be my designated representative and to appeal any denial of
     health benefits. I understand SMA may be out of network
     with my plan, and I accept responsibility for paying to SMA
     any amounts my insurer determines are my responsibility
     after calculating deductibles, co-payments and co-insurance
     due under my policy. I understand I am legally responsible
     for sending SMA any money received from my health insurance
     company for performance of this laboratory test. I also

                                   16
     Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 17 of 25



     allow the release of medical information necessary to
     process this claim.

     Patient acknowledgement and authorization: I acknowledge I
     have provided accurate and true information to the best of
     my knowledge. If I have provided my insurance information
     for direct insurance/3rd party billing: I hereby authorize
     my insurance benefits to be paid directly to SMA Specialty
     Medical Lab (SMA) and authorize SMA to release medical
     information concerning my testing, including upon request
     my genetic testing results, to my insurer and any business
     associate of insurer (TB, TPA, etc.) I authorize SMA to be
     my Designated Representative for purposes of appealing any
     denial of health benefits. I understand that I am
     responsible for any amounts that my insurer determines are
     my responsibility after calculating deductibles, co-
     payments and co-insurance due under my policy. I
     understand that I am legally responsible for sending SMA
     Specialty Medical Lab any money received from my health
     insurance company for performance of this genetic test.
                    (emphasis in original)

Both of the sample forms provided were unsigned by anyone.

     In response, Plaintiff submitted a Declaration from its

Business Operations Manager, Kira Zhivalyuk, to which were

annexed “true and correct copies of the paper representation of

what was submitted electronically to United for Patients 1

through 7” “obtained from its clearinghouse” in which Boxes 12,

13 and 27 materially differed from those attached to the Nguyen

Declaration.   Instead, the forms supplied by Plaintiff read in

pertinent part:

     READ BACK OF FORM BEFORE COMPLETING & SIGNING THIS FORM.

     12. PATIENT’S OR AUTHORIZED PERSON’S SIGNATURE. I
     authorize the release of any medical or other information
     necessary to process this claim. I also request payment of
     government benefits either to myself or the party who
     accepts assignment below.

                                   17
     Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 18 of 25




     SIGNED SIGNATURE ON FILE             DATE_________________


     13. INSURED’S OR AUTHORIZED PERSON’S SIGNATURE[.] I
     authorize payment of medical benefits to the undersigned
     physician or supplier for services described below.

     SIGNED SIGNATURE ON FILE


     27.   ACCEPT ASSIGNMENT? (For govt. claims, see back)

     _X    YES                   ______ NO



     The Zhivalyuk Declaration goes on to assert that “[t]he

billing software that SMA uses automatically checks off the

‘YES’ box in box 27,” and that “[a] ‘YES in this box does not

signify that SMA has a valid assignment,” but “merely denotes

that SMA would accept a valid assignment, if given one.”          And,

“[t]he notations in boxes 12, 13, and 27 are merely

administrative.   They are not valid assignments of benefits.

Those notations (including check boxes) did not create a valid

assignment, or mean that SMA had one.”       (Zhivalyuk Declaration,

¶s 14, 15).

     There thus appears to be a material question as to whether

the patients at issue in fact assigned their United benefits to

SMA and in the absence of copies of the actual assignment forms

signed by the patients, we cannot find these assignments to have

been definitively proven.     See, e.g., Progressive Spine &


                                   18
     Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 19 of 25



Orthopaedics, LLC v. Empire Blue Cross Blue Shield, Civ. A. No.

16-01649, 2017 U.S. Dist. LEXIS 26671, *12 2017 WL 751851

(D.N.J. Feb. 27, 2017)(language to effect that all patients

signed contracts assigning direct payment of any medical

insurance benefits held conclusory and failure to set forth

actual language from assignments or include copy of alleged

assignments held insufficient to warrant finding of § 502(a)

preemption).

     However, even if this Court were to accept that the

benefits assignments were given to Plaintiff, for complete

preemption to apply there also can be “no other independent

legal duty that is implicated by … Defendant’s actions.”

Davila, 542 U.S. at 210; Pascack Valley, 388 F.3d at 400.

“[C]ourts have held that a legal duty is ‘independent’ if it is

not based on an obligation under an ERISA plan, or if it ‘would

exist whether or not an ERISA plan existed.’”        Tishman, 760 F.3d

at 303 (quoting Marin Gen. Hosp. v. Modesto & Empire Traction

Co., 581 F.3d 941, 950 (9th Cir. 2009)).      “In other words, if the

state law claim is not ‘derived from, or conditioned upon’ the

terms of an ERISA plan, and ‘nobody needs to interpret the plan

to determine whether that duty exists,’ then the duty is

independent.”   Id, (quoting Gardner v. Heartland Indus.

Partners, LP, 715 F.3d 609, 614 (6th Cir. 2013)).        In accord,



                                   19
     Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 20 of 25



Stevenson v. Bank of N.Y. Co., Inc., 609 F.3d 56, 62 (2d Cir.

2010).

     Upon close scrutiny of the complaint in the instant case,

it appears that the Plaintiff’s claims do not originate or

derive from nor do they require interpretation of the language

or terms of any patient’s insurance plan.       To be sure, the

Complaint avers that “there is no dispute that United’s

insurance policies provide coverage for the services SMA

provided.”   (Pl’s Compl., ¶27).     Rather, Plaintiff’s claims for

damages arise out of the alleged misrepresentations and/or

misinformation that was contained in United’s patient/member

database which Plaintiff used to verify that the people whose

specimens had been submitted to it for testing had coverage for

the out of network services it was being asked to provide.

(Pl’s Compl., ¶s 24-25).    In confirming coverage for the

patients at issue, at no time did United inform Plaintiff that

prior authorization or pre-approval for the tests which SMA was

being asked to perform was necessary and, until September 2015,

“SMA routinely provided laboratory services ordered by medical

professionals for United’s members as an out of network provider

and received timely and appropriate reimbursement.”         (Compl., ¶s

34-39).

     It is further averred that to this day, United has never

informed SMA that it did not want SMA to perform testing

                                   20
     Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 21 of 25



services for its members nor has it ever informed SMA that it

will never pay SMA for the services rendered on behalf of its

members.   (Compl., ¶s 43-45).    In fact, United has not denied

Plaintiff’s claims for reimbursement, it has instead “pended” or

“suspended” them apparently indefinitely, while making more and

more allegedly unreasonable demands for additional information.

(Compl., ¶s 60-76, 92-93).     This naturally leads to the

conclusion that coverage is indeed provided under Defendant’s

plans and that the only question is the amount of reimbursement

due thereunder, regardless of the fact that the plaintiff’s

claims are derived from ERISA plans and exist only because of

those plans.   (See, e.g., Progressive Spine, 2017 U.S. Dist.

LEXIS at *18, citing Pascack Valley, 388 F.3d at 402-403, and

noting that where “neither coverage nor eligibility [are] in

dispute,” a plaintiff’s “`right to recovery, if it exists,

depends entirely on the operation of third-party contracts …that

are independent of the Plan itself.’”).       See also, CardioNet,

751 F.3d at 178(“As we explained in Pascack Valley, a provider

may bring a contract action for an insurer’s failure to

reimburse the provider pursuant to the terms of the agreement

while a claim seeking coverage of a service may only be brought

under ERISA”), Emergency Physicians of St. Clare’s v. United

Healthcare, Civ. A. No. 14-404, 2014 U.S. Dist. LEXIS 178042,

*13, 2014 WL 7404563 (D. N.J. Dec. 29, 2014) (“claims disputing

                                   21
     Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 22 of 25



reimbursement amounts are not preempted by ERISA,” and Atlantic

Shore Surgical Associates v. Administrators Public Service

Electric & Gas Co., Civ. A. No. 18-05714, 2018 WL 5832151, 2018

U.S. Dist. LEXIS 190836 at *10-*11 (Nov. 7, 2018)(finding

plaintiff’s suit not preempted under §502 as it asserted rights

arising from the provision of pre-authorized laparoscopic

surgery to member/insured).

     Moreover, some of the claims were eventually paid, leading

Plaintiff to believe that eventually the rest would be too.

(Compl., ¶s 59, 77-86).    Through it all, United’s members have

routinely received the benefits of SMA’s services and Defendant

itself has “benefited by the fact that its members received the

services SMA provided since United is obligated to cover lab

tests for its members.”    (Compl., ¶s 37-38).      These averments

are, we find sufficient to state causes of action under

Pennsylvania common law for promissory estoppel, implied

contract/quantum meruit, negligent misrepresentation and unjust

enrichment.   “As pled, then, the plaintiff’s claims [have] a

legal basis apart from ERISA.”     East Coast Advanced Plastic

Surgery v. Horizon Blue Cross Blue Shield of New Jersey, Civ. A.

No. 18-CV-7718, 2018 WL 6178869, 2018 U.S. Dist. LEXIS 199891 at

*11, (D. N.J. Nov. 26, 2018).     As a number of courts considering

this issue have recognized, a plaintiff is the “master of its

complaint” and may choose to plead its claims on the basis of an

                                   22
     Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 23 of 25



implied contract, in lieu of seeking to recover under an

assignment of benefits.    See,   Marin General Hospital v. Modesto

& Empire Traction Co., 581 F.3d 941, 949 (9th Cir.

2009)(explaining that simply because medical provider was

assigned patient’s benefits and could have brought claim under

Section 502(a) did not mean that claim under 502(a) was the only

cause of action it could bring); Progressive Spine, 2017 U.S.

Dist. LEXIS at *24; North Jersey Brain & Spine Center v. Aetna

Life Insurance Co., Civ. A. No. 16-1544, 2017 WL 659012, 2017

U.S. Dist. LEXIS 22710, *9, *11-*12 (D. N.J. Feb. 17, 2017),

adopted by, objections overruled and remanded by 2017 U.S. Dist.

LEXIS 39769 (D. N.J. Mar. 20, 2017).        Regardless of whether or

not SMA could have elected to bring suit against Defendant here

pursuant to any assignments which it may or may not have had,

the fact remains that it chose not to do so.        Accordingly,

inasmuch as Plaintiff’s state law claims are predicated on a

legal duty which arises independently of ERISA plans, they are

not completely preempted under §502(a).       North Jersey Brain &

Spine, supra.   We therefore conclude that this case is properly

remanded to the state court from which it was removed.

     An Order follows.




                                   23
     Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 24 of 25



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA



S.M.A. MEDICAL, INC., d/b/a SMA               CIVIL ACTION
SPECIALTY MEDICAL LAB,
               Plaintiff,

          v.
                                              NO.   19-6038
UNITEDHEALTH GROUP, INC.,
UNITEDHEALTHCARE SERVICES,
INC., UNITEDHEALTHCARE SERVICE,
LLC, UNITEDHEALTHCARE INSURANCE
CO., UNITEDHEALTHCARE OF
PENNSYLVANIA, INC.,
OPTUMINSIGHT, INC., and UMR,
INC.,
               Defendants.



                                 ORDER


     AND NOW, this       20th            day of April, 2020, upon

consideration of the Motion of Plaintiff S.M.A. Medical, Inc. to

Remand (Doc. No. 8) and Defendants’ Response in opposition

thereto, it is hereby ORDERED that the Motion is GRANTED and

this action is REMANDED to the Court of Common Pleas of Bucks

County, Pennsylvania for the reasons set forth in the preceding

Memorandum Opinion.




                                   24
     Case 2:19-cv-06038-JCJ Document 20 Filed 04/20/20 Page 25 of 25




     IT IS FURTHER ORDERED that following remand, the Clerk of

Court shall promptly close this case.



                                        BY THE COURT:



                                        s/ J. Curtis Joyner

                                        _____________________________
                                        J. CURTIS JOYNER,        J.




                                   25
